Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claim 18.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 5/5/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-9, 11-17 and 19-24 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a foamable or whippable food composition, comprising at least 12 wt.% fat, and further comprising protein, water, citric acid esters of mono- and/or diglycerides (CITREM) of one or more fatty acids comprising an unsaturated acyl chain, and lactic acid esters of mono- and diglycerides of one or more fatty acids (LACTEM), wherein a total content of fat, protein, citric acid esters, and lactic acid esters is at least 15 wt.% of the composition, and wherein 50-100 wt. % of the protein is milk protein.
The closest prior art of Lingerud et al. (WO 2005/006887) teaches a composition, however, fails to teach the claimed composition including wherein 50-100 wt. % of the protein is milk protein.
The other references of record do not teach or suggest the combined limitations not taught by Lingerud et al. (WO 2005/006887).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 5, 2022